Title: To George Washington from the Seneca Chiefs, 7 February 1791
From: Seneca Chiefs
To: Washington, George

 

Father,
Philadelphia february 7: 1791

No Seneca ever goes from the Fire of his Friends, untill he has said to him, I am going: We therefore tell you, we are now setting out for our own Country
Father,
We thank you from our hearts, that we now know that there is a Country that we may call our own, on which we may lie down in peace. We see that there will be peace between your Children and our Children, and our hearts are very glad. We will perswade the Wyandots, and other Western Nations to open their Eyes, and look towards the Bed which you have made for us, and to ask of you a bed for themselves, and for their Children, that will not slide from under them: We thank you for your presents to us, and rely on your promise to instruct us in raising Corn as the white people do; The sooner you do this the better for us; And we thank you for the Care which you have taken to prevent bad people, coming to trade among us; if any come without your leave, we will turn them back; and we hope our Nation will determine, to spill all the Rum, that shall here after be brought to our Towns.
Father,
We are glad to hear that you determine to appoint an Agent, that will do us Justice, in taking Care that bad men do not come to trade among us but We earnestly entreat you will let us have an Interpreter in whom We can confide, to reside at Pittsburgh; To that place our people and other nations will long resort; there we must send what news We hear, when we go among the western nations, which we are determined shall be next Spring. We know Joseph Nicholson he speaks our language, so that we can clearly understand what you say to us. And depend upon what he says; if we were able to pay him for his Services we wou’d do it, but when We gave him land for pay, it has not been confirmed to him, and he will not serve us any longer unless you will pay him; let him stand between us and you. we entreat you.
Father,
You have not asked of us, any Surety for peace, on our part, but we have agreed to send nine Seneca boys to be under your Care for Education; tell us what time you will receive them, and

they shall be sent at that time. This will assure you, that we are indeed at peace with you, and determined to continue so; if you can teach Them to be wise and good men, we will take Care, that our nation shall be willing to be instructed by them.

Signed in the presence of
Joseph Nicholson interpreterThomas ProctorTimothy Matlack.

